THE THIRTEENTH COURT OF APPEALS

                                      13-20-00166-CV


                In the Matter of the Marriage of Chris Holt and Michelle Holt


                                    On Appeal from the
                       105th District Court of Nueces County, Texas
                         Trial Court Cause No. 09-01754-00-0-D


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, although he is exempt from payment due to his affidavit of inability to pay

costs.

         We further order this decision certified below for observance.

September 17, 2020